Citation Nr: 0334622	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-03 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the left femur with 
internal derangement of the left knee, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the right femur with 
internal derangement of the right knee, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected partial neuropathy of the right perennial nerve, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an automobile adaptive equipment grant.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from August 1969 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is applicable to the 
veteran's claims.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record in this case does not reflect that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  

Moreover, additional evidential development is indicated.  
First, it appears that additional VA records potentially 
supportive of the claims may be available.  

Also, the veteran was last examined in June 2001.  At that 
time the VA examiner specifically noted that the veteran was 
prone to exacerbation in the future.  The veteran himself has 
since claimed a worsening in his lower extremity symptoms, to 
include arguing that his lower extremity weakness makes it 
difficult for him to function normally or to safely operate a 
vehicle.  

Thus, more contemporary examinations are indicated to 
ascertain the current nature and severity of the veteran's 
lower extremity disabilities.  

Finally, in a letter dated in April 2001, the RO advised the 
veteran that his appeal to a September 1998 rating decision, 
which denied increased ratings for the veteran's lower 
extremity disabilities, was not considered timely and 
notified him of his appellate rights concerning the April 
2001 decision.  

In correspondence received in June 2001, the veteran timely 
expressed disagreement with the timeliness determination.  
The RO has not yet issued a Statement of the Case in response 
to the veteran's notice of disagreement.  

When there has been an initial RO adjudication of a claim and 
a Notice of Disagreement as to its denial, the claimant is 
entitled to a Statement of the Case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

For the above reasons, this case is REMANDED to the RO for 
the following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.  

2.  The veteran should be requested to 
identify the names and addresses of all 
medical care providers, VA and non-VA who 
have treated him for lower extremity 
complaints since in or around 1997.  

3.  After securing any necessary release, 
the RO should take appropriate steps to 
obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  The RO should ensure 
that any records of relevant VA clinical 
treatment or evaluation of either lower 
extremity, dated subsequent to January 
2000, are associated with the claims 
file.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.  

4.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examinations of his lower extremities.  
The claims folder, to include all 
additionally received evidence, must be 
made available to the examiner for 
review.  Any indicated tests and studies 
should be conducted.  

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
left and right knees and hips.  The 
examiners are requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  

The examiners should confirm or refute 
the presence of arthritis in either knee 
or hip, and also identify the presence 
and degree of, or absence of, instability 
or subluxation of either knee.  

The examiners should include a 
description of any visible scarring, 
identifying the size, location and 
appearance of such and commenting as to 
whether such scarring is tender and 
painful, adherent, ulcerated, or 
otherwise results in any functional loss.  

The examiners should also identify the 
presence and location of any nerve 
involvement in both lower extremities.  
The examiners should specifically address 
any identified nerve involvement, to 
include right peroneal nerve damage, 
results in complete or partial paralysis, 
and comment as to whether there is foot 
drop, a loss of dorsal flexion, a loss of 
plantar flexion or a loss of adduction 
attributable to such nerve injury.  

The examiners are further requested to 
comment on the overall level of 
functional impairment resulting from 
service-connected manifestations, to 
include the impact, if any, on the 
veteran's gait, balance and propulsion 
and whether the veteran's resulting 
disability is such that he would be 
equally well served by amputation of 
either the left or right lower extremity.  

The rationale for all opinions given 
should be provided.  

5.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of whether a 
timely Substantive Appeal was received to 
the September 1998 rating decision 
denying claims of entitlement to 
increased ratings.  The veteran should be 
advised of the time period in which to 
perfect his appeal.  

6.  The RO should undertake any other 
development it determines to be 
indicated.  

7.  After the above is completed, the RO 
should readjudicate the claims in 
appellate status.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate period of time 
to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



